Citation Nr: 0909095	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  08-32 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Appellant is a veteran who served on active duty from 
March 1968 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted the claim on appeal 
and assigned an initial rating of 0 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a rating in excess of 0 
percent for bilateral hearing loss.  After a thorough review 
of the Veteran's claims file, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim. 
 
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA, in 
part, requires VA to adequately identify the evidence 
necessary to substantiate the claim, the evidence presently 
of record, and the Veteran's and VA's respective 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In this case, the Veteran underwent a VA examination for his 
bilateral hearing loss in September 2007.  During that 
examination, the Veteran's left ear speech discrimination 
levels were noted as being 96 percent.  In May 2008, only 
eight (8) months later, the Veteran underwent a private 
audiological examination.  During this examination, the 
Veteran's left ear speech discrimination levels were noted as 
being 68 percent.  (The Board also notes a June 2008 letter 
from the Veteran's private physician indicating speech 
discrimination level in the left ear of 60 percent, although 
the letter references the May 2008 audiological examination 
where a 68 percent speech discrimination score was achieved.)  
During the two examinations, the Veteran's right ear speech 
discrimination levels remained consistent at 96 percent.  

VA regulations provide that speech discrimination scores must 
be obtained using the Maryland CNC test.  It is unclear 
whether or not the scores reported by a private examiner in 
May 2008 were obtained using that test.  Nevertheless, 
although such scores cannot be used to assign a disability 
rating, the significant divergence between the private and VA 
audiological speech discrimination do suggest a possible 
worsening of his disability since the last VA examination.  
Therefore, the Board finds that a new VA examination is 
indicated to clarify whether such a change has indeed 
occurred or whether one of the examinations findings was 
faulty.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to ascertain the 
current severity of the Veteran's 
bilateral hearing loss.  The claims file 
should be provided to the appropriate 
examiner for review and the examiner 
should note that it has been reviewed.

2.  Then readjudicate the Veteran's claim. 
If the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the Veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

